Citation Nr: 1501391	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  09-43 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for a cervical spine disability with discectomy and fusion.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel






INTRODUCTION

The Veteran served on active duty from October 1986 to October 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which granted entitlement to service connection for cervical spine status post anterior discectomy and fusion with an evaluation of 10 percent, effective November 1, 2008.  

In a July 2013 rating decision, the RO increased the Veteran's disability rating for his cervical spine disability to 20 percent, effective November 1, 2008.  The Veteran has not expressed satisfaction with the higher rating.  This issue thus remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a Veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).


FINDING OF FACT

The Veteran's cervical spine disability with discectomy and fusion has not been manifested by limitation of forward flexion to 15 degrees or less or favorable ankylosis of the entire cervical spine at any point during the appeal period.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for cervical spine disability with discectomy and fusion have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.71a, Diagnostic Code 5242 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

The Veteran's claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).
	
Post-service private medical records and VA examination reports have been associated with the claims file.  The Board has reviewed these records to establish if any other medical evidence relevant to the Veteran's claim exists and has determined that all relevant medical evidence has been associated with the record.

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board remanded this case in May 2012 in order to provide the Veteran with a VA examination to determine the current nature and severity of his service-connected cervical spine disability, and to clarify his representative.  The Veteran was provided with a VA examination in March 2013.  The Board finds that the VA examination is adequate because, as shown below, it was based upon consideration of the Veteran's pertinent medical history, and because the reports describe the disability in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  In November 2012, the Veteran indicated that Disabled American Veterans was his representative.  Accordingly, the Board's remand orders have been fulfilled.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Increased rating 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be 'staged.'  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the 'authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence'); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's cervical spine disability is currently evaluated 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5242 pursuant to the General Rating Formula for Diseases and Injuries of the Spine.  Under the General Rating Formula for Diseases and Injuries of the Spine, for disabilities of the spine, with or without symptoms such as pain, whether or not it radiates, stiffness, or aching in the area of the spine affected by the residuals of injury or disease, the following ratings will apply

A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is warranted when forward flexion of the cervical spine is 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine.

The following pertinent notes accompany the General Rating Formula:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphasia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Additionally, intervertebral disc syndrome is to be evaluated either under the general rating formula for diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

For intervertebral disc syndrome manifested by incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent evaluation is warranted; with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent evaluation is warranted; and with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent evaluation is warranted.  Note one states that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

VA regulations instruct that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures. It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

Notably, the Court of Appeals for Veterans Claims (Court) has held that pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.  The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Background and analysis

Service treatment records reflect that, in September 2006, the Veteran underwent an anterior discectomy and fusion at C5-C6.

The Veteran was afforded a VA general medical examination in November 2008.  He reported pain, weakness, stiffness, fatigue, and lack of endurance of the cervical spine.  Symptoms were present on a daily basis and noted to be constant in nature.
Pain intensity of the cervical spine was noted to be severe.  There was no associated spinal history of weight loss, fevers, malaise, dizziness, visual disturbances, numbness, weakness, bladder complaints, bowel complaints, or erectile dysfunction.  There was no associated radiculopathy.  The examiner noted that the Veteran had not been placed on strict bed rest by a physician for incapacitating spine pain during the prior twelve months.  Upon examination, strength throughout the upper extremities was 5/5.  Deep tendon reflex was 1+ and symmetric.  Forward flexion was to 35 degrees.  Painful motion was noted at flexion of 25-35 degrees.  The examiner assessed residuals of cervical fusion, C5-6 to include subjective pain and range of motion deficits. 

VA records, dated in April 2010 and May 2010, show that the Veteran complained of pain radiating from the neck to the right shoulder and the assessment was possible cervical radiculopathy.

Private medical records reflect treatment from January 2009 through February 2013.  These records show that the Veteran had chronic neck pain, and was assessed with severe cervicalgia with associated spinal enthesopathy.  In February 2013, he had severe muscle spasms in the left side of the neck.  Strength, sensation, and reflexes were normal.  

The Veteran underwent a second VA examination in March 2013.  He reported flare-ups of his neck disability, during which time he had difficulty in turning his head.  Forward flexion was to 30 degrees, with pain beginning at 25 degrees.  The Veteran did not have additional limitation in range of motion of the cervical spine following repetitive-use testing.  Upon examination, muscle strength testing of the upper extremities was normal.  Reflexes and sensory examination of the upper extremities were normal.  The Veteran reported subjective numbness from his right neck to fingertips; however, the examiner found that current neurological examination was not consistent with these findings.  The examiner determined that neurological examination within normal limits, and radiculopathy was not found on examination. 

The Board finds that, based on the evidence of record, the Veteran's service-connected cervical spine disability does not warrant a disability rating in excess of his current 20 percent.  While the Veteran has reported ongoing pain, forward flexion has not been limited to 15 degrees on less at any time over the appeals period.  Even factoring in the Deluca provisions, the evidence does not support a finding of limitation of function due to pain such that it would warrant a higher disability rating.  Mitchell. 

The record reflects that the Veteran underwent cervical fusion at C5-C6 while on active duty.  The Court has defined ankylosis to mean that 'a joint is fixed, or 'frozen' in one position,' Villareal v. Principi, 18 Vet. App. 13 (2001).  As such, fusion surgery residuals could conceivably include some degree of ankylosis.  However, in this case, even considering the Veteran's cervical fusion, the above-cited evidence does not reflect that the Veteran has favorable ankylosis of the entire cervical spine.  In fact, there has been no evidence of cervical spine ankylosis at any time during the claim period.  Also, the Veteran has not been diagnosed as having intervertebral disc syndrome (the absence of which was noted in the November 2008 examination report) and he has not reported any incapacitating episodes requiring bed rest prescribed by a physician and treatment by a physician at any time during the claim period, nor has any examiner indicated that the Veteran's cervical spine disability results in such incapacitating episodes.  As such, higher ratings are not warranted on the basis of ankylosis or 'incapacitating episodes' of intervertebral disc syndrome.  

The Board has considered whether separate disability rating are warranted for any neurological abnormalities associated with the Veteran's service-connected cervical spine disability.  However, the medical evidence does not support a separate rating.  While the Veteran reported pain radiating from his neck into his right upper extremity, the results of a neurological examination in March 2013 do not support a diagnosis of radiculopathy.  There are no other neurological abnormalities reflected in the evidence of record associated with the Veteran's cervical spine disability.

The Board notes that the Veteran has a scar that is the result of his in-service surgery.  However, as this scar was not found to be painful or unstable and is not greater than 39 square centimeters in area, a separate rating for the scar is not warranted.  38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2014).

As the preponderance of evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107.

Other Considerations 

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 3.321.

The Board finds that neither the first nor second Thun element is satisfied here.  The Veteran's service-connected cervical spine disability is manifested by pain and limited motion.  These signs and symptoms, and their resulting impairment, are specifically contemplated by the rating schedule.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242.  

For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet.App. 32, 37 (2011).  The rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet.App. at 37.  

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  Thun, 22 Vet.App. at 115.  Accordingly, referral for extraschedular consideration is not warranted.

The Court has held that entitlement to a total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2014).  

The issue of TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The issue does not arise in the context of an increased rating claim when there is no allegation or evidence of unemployability.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  

In this case there has been no allegation or evidence of unemployability.  On several occasions, the Veteran has indicated that he is currently employed at his VA examinations, and unemployability is not otherwise demonstrated in the record.  Accordingly, the question of entitlement to a TDIU has not been raised.


ORDER

An initial rating in excess of 20 percent for a cervical spine disability with discectomy and fusion is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


